        Case 3:17-cv-04002-LB Document 104 Filed 08/01/19 Page 1 of 2



 1   MELODY DRUMMOND HANSEN (S.B. #278786)
     mdrummondhansen@omm.com
 2   HEATHER J. MEEKER (S.B. #172148)
     hmeeker@omm.com
 3   O’MELVENY & MYERS LLP
     2765 Sand Hill Road
 4   Menlo Park, California 94025-7019
     Telephone:    +1 650 473 2600
 5   Facsimile:    +1 650 473 2601

 6   CARA L. GAGLIANO (S.B. #308639)
     cgagliano@omm.com
 7   Two Embarcadero Center
     28th Floor
 8   San Francisco, California 94111-3823
     Telephone:    +1 415 984 8700
 9   Facsimile:    +1 415 984 8701

10   Attorneys for Defendant
     Bruce Perens
11

12                              UNITED STATES DISTRICT COURT

13                             NORTHERN DISTRICT OF CALIFORNIA

14                                      SAN FRANCISCO

15

16   OPEN SOURCE SECURITY, INC., and            Case No. 3:17-cv-04002-LB
     BRADLEY SPENGLER,
17                                               NOTICE OF WITHDRAWAL OF
                          Plaintiffs,            COUNSEL CARA L. GAGLIANO
18
            v.
19
     BRUCE PERENS, and Does 1-50,
20
                          Defendants.
21

22

23

24

25

26
27

28
                                                                NOTICE OF WITHDRAWAL
                                                                   OF CARA L. GAGLIANO
                                                                CASE NO. 3:17-CV-04002-LB
        Case 3:17-cv-04002-LB Document 104 Filed 08/01/19 Page 2 of 2



 1   TO THE COURT, ALL PARTIES, AND THEIR COUNSEL OF RECORD:

 2          Please take notice that attorney Cara L. Gagliano hereby withdraws as counsel of record

 3   for Defendant Bruce Perens. O’Melveny & Myers LLP will continue to represent Mr. Perens in

 4   this matter.

 5

 6
     Dated: August 1, 2019
 7
                                                        MELODY DRUMMOND HANSEN
 8                                                      HEATHER J. MEEKER
                                                        CARA L. GAGLIANO
 9                                                      O’MELVENY & MYERS LLP
10

11                                                      By:   /s/ Cara L. Gagliano
                                                                      Cara L. Gagliano
12                                                      Attorneys for Defendant Bruce Perens
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                                            NOTICE OF WITHDRAWAL
                                                    1                          OF CARA L. GAGLIANO
                                                                            CASE NO. 3:17-CV-04002-LB
